DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/16/21 including claims 1-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/21 and 9/14/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PAN et al (US 20210168759), henceforth, ‘759  in view of HSU et al (US 20130015953), henceforth, ‘953.
For claims 1, 6, 11 and 16, ‘759 discloses following limitations:
A terminal device grouping method, comprising: 
method further includes: grouping the plurality of terminals)
grouping, by a network device according to a grouping rule, terminal devices associated with a first paging occasion (PO) one or more times; and 
(‘759: [0088], grouping the plurality of terminals into a plurality of groups according to International Mobile Subscriber Identification numbers of the plurality of terminals. That is, the grouping of the terminals is determined by a preset rule.)
‘759 does not disclose following limitation, which is disclosed by ‘953, as follows:
notifying , by the network device, all terminal devices associated with the first PO of the grouping rule.
(‘953: [0054] When group paging is requested from PLMN or MTC server, When group paging is requested from PLMN or MTC server, instead of sending the complete UE identity (IMSI or S-TMSI), group identities (optionally with operands and rules) are sent.(Reads on notifying grouping rule.). Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource. It responds to the paging if there is a matching group identity or meets the rules combination.
It would have been obvious to a person of ordinary skill before the invention effective date to combine the limitation of ‘953 with those of ‘759 for the advantage of power conservation by paging  collectively in group instead of individually.
For claim 11, ‘759 discloses following limitation:
“---processor---“ and “transmitter---“,
 [0066] Specifically , when the computer program is executed by the processor 301, the 
processor 301 implements the following step: receiving, through first M time-domain transmission units in a transmission resource corresponding to a paging occasion for the 
terminal, the monitoring indication information transmitted by the network device.


For claim 6, ‘759 discloses following limitation:
determining, by the first terminal device according to the grouping rule, a group number of a group to which the first terminal device belongs.
 (‘759: [0068] grouping the plurality of terminals into a plurality of groups according to International Mobile Subscriber Identification numbers of the plurality of terminals.  That is, the grouping of the terminals is determined by a preset rule, and the preset rule is related to the International Mobile Subscriber Identification Numbers (IMSIs) of one or more terminals. 
Rest of claims are same as in claim 1.

For claim 16, ‘759 discloses following limitation:
a processor, configured to: determine, according to the grouping rule received by the receiver, a group number of a group to which a first terminal device belongs.
(‘759: [0061], When the computer program is executed by the processor 301, the processor 301 implements the following steps---)
Rest of claims are same as in claim 6. 
Allowable Subject Matter
Claims 2-5, 7-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and 
any intervening claims.
As recited by claims 2, (Claims 3-5, respectively.)
	wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity of paging frames PFs in each 
	
As recited by claims 7; (dependent claims 8-10 respectively)
wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity of paging frames PFs} in each DRX cycle, a quantity of POs in each PF, and or a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group number and a terminal device category set; or a mapping relationship between a group number and a channel condition range.

As recited by claim 12; (dependent claims 13-15 respectively) 
wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity of paging frames PFs} in each discontinuous reception DRX cycle, a quantity of POs in each PF, and or a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group number and a terminal device category set; or a mapping relationship between a group number and a channel condition range.

As recited by claim 17; (dependent claims 13-15 respectively)   18-20 are depend from2,7,12 and 17)
wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity N of paging frames PFs} in each DRX cycle, a quantity Ns of POs in each PF, and or a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendricks et al (20020104083) discloses A novel multiple channel architecture is designed to allow targeted advertising directed to television terminals connected to an operations center or a cable headend. Program channels carry television programs. During commercial breaks in the television programs, advertisements, which are also broadcast on the program channel, are displayed. However, additional feeder channels carry alternate advertising that may be better suited for certain viewing audiences. The operations center or the cable headend generate group assignment rules that allow a set top terminal to assign itself to groups, based on information collected and maintained solely within the set top terminal. A switching plan is then generated that instructs the television terminals to remain with the program channel or to switch to one of the alternate feeder channels during the program reaks based on its group assignment. The television terminals record which channels were viewed during the program breaks, and use this information for future local targeting of advertising. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647